DETAILED ACTION
	This office action is in response to the amendment filed on 22 December 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Terminal Disclaimer
	The terminal disclaimer filed on 22 December 2020 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Patent 10,488,947 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Priority
	Acknowledgment is made of Applicant’s claim for foreign priority based on an application filed in Korea on 22 June 2015. It is further noted that Applicant has made available a certified copy of the KR 10-2015-0088674 application as required by 35 U.S.C. 119(b).
Claim Status
	Claims 1-14 are currently pending: 1-14 have been amended.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 22 December 2020), with respect to the rejection of claims 1-14 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-14.

	Further, in view of changes made to claims 1-14, the interpretation of claims 1-16 under 35 USC §112(f) is, hereby, withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6, and 8-9 are rejected under U.S.C. 103 as being unpatentable over Lee et al (US 2016/0307545 A1; Lee), in view of Kim J. (US 2014/0204037 A1; Kim).
RE Claim 1, Lee discloses a flexible display device (Lee: fig. 1, ‘flexible display’ 103; [0063], “FIG. 1 illustrates a main body 110 and a flexible display 103 of the electronic device 100”) comprising:
a display expandable or reducible in at least one direction (Lee: fig. 3, illustrating the display of content according to an extension/withdrawal of a flexible display, and fig. 5, illustrating the display of content according to a retraction of a flexible display; [0064], “The flexible display 103 may be driven by the driver 101 and be withdrawn or retracted from the main body 110 automatically. Furthermore, the flexible display 103 may be withdrawn or retracted from the main body 110 manually”);
a sensor configured to detect an expansion or reduction of a screen of the display (Lee: fig. 1, ‘sensor’ 107, and fig. 16A, comprising sensor 1605; [0068], “The sensor 107 may sense a withdrawal/retractability and/or an amount of withdrawal or retraction of the flexible display 103. The sensor 107 may detect rolling or unrolling of the flexible display”, [0164, 0170], “FIG. 16A is a view illustrating a main body 1601, flexible display 1603, and a sensor 1605 according to an exemplary embodiment ... The controller 1105 may analyze a color signal output from the sensor 1605, and determine an amount of withdrawal or retraction of the flexible display 1603”); and
a controller (Lee: fig. 1, ‘controller’ 105 coupled with ‘flexible display’ 103) configured to: expand the screen of the display to an expanded screen based on the expansion of the screen (Lee: fig. 3, illustrating the expansion of a screen from 321 to 325 in the direction of 331; [0093], “When the power is turned on and the flexible display 303 starts to be withdrawn or retracted by a rotation of the motor, the display area may expand”),
display content on the expanded screen (Lee: fig. 3, showing the display of content 311 on expanded screen 321; [0093], “When the power is turned on and the flexible display 303 starts to be withdrawn or retracted by a rotation of the motor, the display area may expand, and the size of the content being displayed on the display area may change accordingly”), and
display a position indicator on the expanded screen (Lee: fig. 16B, patterns 1610, 1611, 1613, or 1615; [0164-0166], “The flexible display 1603 may be rolled into the main body or withdrawn or retracted outside of the main body. A withdrawal or retraction direction of the flexible display may be a downward direction 1643 ... As the flexible display 1603 is withdrawn or retracted, a value of the pattern 1610 printed on the flexible display 1603 may change, and 
wherein the position indicator implicitly comprises:
information on an enlargement distance of the expanded screen or a reduction distance of the expanded screen (Lee: fig. 16B, illustrating minimum line AB 1621 (e.g., fully pulled-in) and maximum line CD 1623 (e.g., fully pulled-out); [0167], “A dotted line AB 1621 is a virtual line representing that the flexible display 1603 is rolled into the main body 1601. A dotted line CD 1623 is a virtual line representing that the flexible display 1603 is completely withdrawn or retracted outside of the main body 1601”; interpretation: since Lee’s sensor 1605 can sense an amount of withdrawal or retraction of the flexible display 1603, and minimum/maximum distances are known, differences between a sensed position of an expanded screen and minimum/maximum distances implicitly includes information on an enlargement distance of the expanded screen or a reduction distance of the expanded screen), and
an enlargement/reduction guide bar representing a distance that the expanded screen of the display can be further enlarged or reduced (Lee: fig. 16A, illustrating ‘guide bar’ 1610, fig. 16B, with ‘guide bars’ 1611, 1613, 1615, and minimum line AB and maximum line CD, where as previously presented, differences between sensed positions of an expanded screen and minimum/maximum distances implicitly include information on an enlargement distance of the expanded screen or a reduction distance of the expanded screen).
However, although Lee does not expressly teach,
Kim (in the same general field of endeavor) implicitly discloses the concept of a ratio indicator, and a way of representing a degree of a ratio that an expanded screen of a display can be further enlarged or reduced (Kim: fig. 5, indicator 5010; [0077, 0079], “FIG. 5 is a view showing an embodiment in which an indicator 5010 is displayed when a flexible display 5020 is extended according to an embodiment. Specifically, FIG. 5 is a view showing an embodiment of an indicator 5010 moving according to the extension or reduction of a flexible display 5020 … as shown in FIG. 5, the portable device may display a virtual contour line 
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Kim’s ratio indicator representing a degree of a ratio that an expanded screen can be further enlarged or reduced with Lee’s device displaying a distance indicator on the expanded screen, with the expected benefit of allowing users to intuitively know an extended length limit of the flexible display instead of relying on absolute, possibly confusing, numeric values specifying the extended length limit. Further, by displaying the combined ratio indicator on the expanded screen, users can easily see the ratio indicator as they increase or decrease the size of the flexible display screen.
RE Claim 3, Lee/Kim discloses the device according to claim 1, and Lee in addition teaches the controller is further configured to display a guide for enlarging or reducing the screen of the display to display the content having a size of an optimal resolution corresponding to a display ratio of the content (Lee: figs. 16A and 16B, illustrating ‘guides’ 1610, 1611, 1613, or 1615 (provide information for enlarging or reducing display screen 1603); [0155], “in response to the display area of the flexible display 1305 expanding and the width and length ratio of the display area being 4:3, the controller 1105 may display on the display area a line corresponding to 4:3, generate a sound or provide a haptic feedback”; interpretation: Lee’s aspect ratio (e.g. 4:3) is interpreted as a size of an optimal resolution corresponding to a display ratio of the content since it establishes the ratio of displayed pixel columns by pixel rows that will fit on an available display area).
RE Claim 4, Lee/Kim teaches the device according to claim 1, and further Lee discloses the controller is further configured to display a guide for enlarging or reducing the screen of the display to display the content having a size of an optimal resolution corresponding to a resolution that the flexible display device supports (Lee: figs. 16A and 16B, illustrating ‘guides’ 1610, 1611, 1613, or 1615 (provide information for enlarging or reducing display screen 1603); [0154-0155], “As the flexible display 1305 is withdrawn or retracted from the main body 1301, 1303, the display area may expand and the width to length ratio of the display area may change. In response to the width and length ratio of the display area corresponding to the threshold value, the controller 1105 may provide feedback corresponding to the threshold value ... The controller 1105 may provide feedback in response to the display area of the flexible display 1305 expanding and the width and length ratio of the display area being a (1311), b (1313), and c (1315) … the controller 1105 may display on the display area a line corresponding to 4:3, generate a sound or provide a haptic feedback. In response to the displaying area expanding continuously, and the width and length ratio of the display area being 16:9, the controller 1105 may display on the display area a line corresponding to 16:9 … In response to the display area expanding continuously and the width and length ratio of the display area being 21:9, the controller 1105 may display on the display area a line corresponding to 21:9, generate a sound or provide a haptic feedback”; interpretation: in response to an expansion of a display area, Lee’s device provides feedback information defining an aspect ratio (e.g. optimal resolution), their display area supports).
RE Claim 6, Lee/Kim teaches the device according to claim 1, and Lee also discloses a virtual line (e.g. a reference distance) signifying a distance of an unexpanded display screen (Lee: fig. 16B, illustrating virtual line 1621; [0167], “A dotted line AB 1621 is a virtual line representing that the flexible display 1603 is rolled into the main body 1601”) so the combined Lee/Kim device controller may display the content in an area of the expended screen when an expanded distance of the expanded screen is greater than a reference distance (Lee: fig. 3, illustrating the display of content when flexible display 303 is withdrawn outside of main body 301 (e.g., expanded distance > Lee’s virtual line AB), wherein displayed content corresponds with 311, 313, and 315; [0090], “FIG. 3 illustrates a state where, the flexible display 303 is not exposed outside of the main body 301 for example when the power of the electronic device is turned off, a state where the flexible display 303 is withdrawn or retracted outside of the main body 301 by about 30 cm (321)”).
RE Claim 8, Lee/Kim teaches the device according to claim 1, and Lee further discloses the flexible display device is one of a stretchable display device or a rollable display device (Lee: [0064], “The flexible display 103 may be mounted such that it is rollable into the main body 110 or withdrawable or retractable or unrollable from the main body 110”).
	RE Claim 9, Lee discloses a method of controlling a flexible display device including a display (Lee: fig. 1, ‘flexible display’ 103; [0010-0011], disclosing a controller configured to control a presentation position of a flexible display, and the presentation of displayed content), the method comprising:
	detecting an expansion of a screen of the display (Lee: [0013], “The controller may determine an amount of the unrolling of the flexible display based on the signal output from the sensor, and determine an amount of the changing of the presentation position of the information based on the determined amount of the unrolling”).
Further, the remaining limitations recited in claim 9 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.

Claims 2, 10-11, and 13 are rejected under U.S.C. 103 as being unpatentable over Lee, in view of Kim, and further in view of Sauer F. (US 2002/0149619 A1; Sauer).
RE Claim 2, Lee/Kim teaches the device according to claim 1, and Kim also discloses the ratio indicator further represents a current expansion or current reduction ratio of the expanded screen (Kim: [0079], “the portable device may display a virtual contour line indicator 5010 of the flexible display 5020 and may provide an animation effect in which the indicator 5010 is moved left or right as the user extends or reduces the flexible display 5020” (current expansion or reduction ratio of expanded or contracted screen)).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Kim’s ratio indicator representing a current expansion or current reduction ration of the expanded screen with Lee/Kim’s device so the combined Lee/Kim device can represent a current expansion or a current reduction ratio of the expanded screen, therein allowing users to intuitively know extended or reduction limits of the flexible screen (Kim, [0079]).

Sauer (in the field of graphical user interfaces (GUIs)) teaches a ratio box disposed on a guide bar representing a change in value of a parameter, and a plurality of ratio numerical values representing the change in value as a numerical value (Sauer: fig. 2, elements 140b and 140c (please note, house-shaped GUI element 240 is functionally equivalent to a ratio box); [0029], “The interactive graphical user elements 140a and 140b are sliders ... that define the minimum, maximum, extent”, [0031], “The event 235 ... is received by the sliders 140a and 140b, which causes the sliders 140a and 140b to change to position 40”).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Sauer’s ratio box disposed on a guide bar representing a change in value of a parameter, and a plurality of ratio numerical values representing the change in value as a numerical value with Lee/Kim’s device comprising a ratio indicator disposed on an enlargement/reduction guide bar representing a current expansion or a current reduction ratio of the expanded screen so the ratio indicator of the combined Lee, modified by Kim/Sauer, device further comprises a ratio box disposed on the enlargement or reduction guide bar that represents a current expansion or current reduction ratio of the expanded screen with a plurality of ratio numerical values representing the enlargement or reduction ratio as a numerical value. Further, the motivation for combining Sauer’s ratio box disposed on a guide bar with Lee/Kim’s device would have been to make it easier for users to intuitively know extended or reduction limits of the flexible display screen since relevant ratio information would be presented as numerical values.
RE Claim 10, Lee/Kim teaches the method according to claim 9.
In addition, the remaining limitations recited in claim 10 are substantially similar in scope with corresponding limitations recited in claim 2 and are, therefore, rejected under the same rationale.
RE Claim 11, Lee/Kim/Sauer discloses the method according to claim 10.
Further, the remaining limitations recited in claim 11 are substantially similar in scope with corresponding limitations recited in claim 3 and are, therefore, rejected under the same rationale.
RE Claim 13, Lee/Kim/Sauer discloses the method according to claim 10.


Claim 5 is rejected under U.S.C. 103 as being unpatentable over Lee, in view of Kim, and further in view of Nagaraju S. (‘Novel User Interaction Styles with Flexible/Rollable Screens’; Nagaraju).
RE Claim 5, Lee/Kim discloses the device according to claim 1, and although Lee/Kim does not appear to expressly teach,
Nagaraju (in the field of user interaction styles with flexible displays) discloses receive a request selecting one point of the content and display an enlarged content based on the one point selected according to the request (Nagaraju: fig. 4(j), showing the implementation of a touch-enabled zoom gesture; p. 4, section “multiple zoom”, “If content is zoomed (For e.g., double taps on a map shown in flat visible region) in fragment mode, zoomed content stays in flat visible region”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine	Nagaraju’s method of performing a zoom function with Lee/Kim’s device, with the expected benefit of allowing users to see more detail in an enlarged view of displayed content.

Claims 7 and 14 are rejected under U.S.C. 103 as being unpatentable over Lee, in view of Kim, and Sauer, and further in view of Kim T. (US 2008/0178116 A1; Kim’116).
RE Claim 7, Lee/Kim discloses the device according to claim 1.
However, although Lee/Kim does not appear to teach,
Sauer discloses a guide inducing a user to further expand an expanded screen (Sauer: fig. 2, elements 140a and 140b comprising a scale [0% - 100%], representing a plurality of values from the minimum 0% to the maximum 100%; [0029], “The interactive graphical user elements 140a and 140b are sliders ... that define the minimum, maximum, extent”; please note 
Therefore, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Sauer’s guide inducing a user to further expand an expanded screen with Lee/Kim’s device in order to let users adjust the expanded screen to see a larger view of displayed content, if they so choose.
Still, even though Lee/Kim/Sauer does not appear to expressly teach,
Kim’116 discloses a method of changing the size of a guide (Kim’116: fig. 16B; [0102], “the size of the scroll bar 300 and the guide part 301 may be set to be relatively small in length and/or width”; please note, Kim’116’s guide ‘relatively small in length’ is interpreted to be less than a reference distance of an expanded screen).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Kim’116’s method of changing the size of a guide to be relatively small in length with Lee/Kim/Sauer’s device comprising a guide inducing a user to further expand an expanded screen so the combined Lee/Kim/Sauer/Kim’116 device can display a guide in an area of the expanded screen when an expanded distance of the screen is less than a reference distance, the guide inducing a user to further expand the expanded screen. In addition, the motivation for combining Kim’116’s method with Lee’s, modified by Kim/Sauer’s, device would have been to give user the freedom to adjust the expanded screen to see a larger view of displayed content, if they choose to do so. 
RE Claim 14, Lee/Kim/Sauer teaches the method according to claim 10.
In addition, the remaining limitations recited in claim 14 are substantially similar in scope with corresponding limitations recited in claim 7 and are, therefore, rejected under the same rationale.

Claim 12 is rejected under U.S.C. 103 as being unpatentable over Lee, in view of Kim, and Sauer, and further in view of Nagaraju.
RE Claim 12, Lee/Kim/Sauer teaches the method according to claim 10.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art references Kim (US 2014/0204037 A1) and Kim’116 (US 2008/0178116 A1), in combination with previously cited prior art, are now relied upon for amended limitations.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chi et al (US 2016/0349971 A1; expanded display screen ratio indicator, fig. 9, element 950 – same assignee).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611